DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/876,517 filed on 05/18/2020.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "614" in Fig. 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: there are typos – “a first cost” and “a second cost” which should recite as “the first cost” and “the second cost”, respectively. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does 
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception 
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for providing a subscription travel service), “a machine” (system for providing a subscription travel service), and “an article of manufacture” (non-transitory computer-readable medium for providing a subscription travel service) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method comprising: 
receiving, by …, travel information with a travel date for a user; 
computing, by …, a subscription value as a function of a booking date and the travel date; 
determining, by …, a minimum travel value and a maximum purchase amount based on the computed subscription value; 
receiving a request from the user to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount; 
identifying a travel end date for the given travel service; and 
preventing the user from reserving another travel service for a specified period of time of the travel end date.	
Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, computing, determining, identifying, and preventing the user from reserving another travel service are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “one or more processors”. The claim as a whole merely describes how to generally “apply” the concept of receiving, computing, determining, identifying, and preventing the user from reserving another travel service by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for a providing subscription travel service. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
 Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The computer-implemented method of claim 1, further comprising: 
searching, by …, a list of travel services that are available on the travel date to identify candidate travel services each having a first cost that exceeds the minimum travel value; 
selecting, by …, a subset of the candidate travel services that each have a second cost that is less than the maximum purchase amount; and 
generating, by …, for … to the user, one or more interactive visual representations of the selected subset of the candidate travel services. 
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 2 recites additional elements – “the one or more processors” and MPEP 2106.05(f)). 
Step 2B: Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 3-4 and 8-13 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the specified period of time is at least one day” in Claim 3, by defining “wherein the subscription value comprises an accumulated value portion and an amortized value portion” in Claim 4, by defining “wherein the minimum travel value is Claim 8, by defining “wherein the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion” in Claim 9, by defining “wherein the maximum purchase amount is determined based on an adjusted average of the amortized value portion and the accumulated value portion” in Claim 10, by defining “wherein the adjusted average is adjusted based on an expected margin value, wherein the expected margin value is positive or negative, and wherein the expected margin value is computed based on at least one of a length of time between the booking date and the travel date or a type of travel service” in Claim 11, by defining “wherein the specified period of time is based on a user profile or is computed based on an attribute of the given travel service” in Claim 12, and by defining “wherein the specified period of time for a first user is different from the specified period of time for a second user” in Claim 13. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claims 5-6 recite the following limitations:
Claim 5: The computer-implemented method of claim 4, further comprising computing the accumulated value portion of the subscription value by: 
determining a time interval between the booking date and the travel date; and 
accumulating the subscription value over the determined time interval.
Claim 6: The computer-implemented method of claim 5, further comprising: 
determining a number of months between the booking date and the travel date, wherein the subscription value is computed as a function of a monthly subscription cost to the user and the number of months.
Claims 5-6 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 7 recites the following limitations:
The computer-implemented method of claim 5, further comprising computing the amortized value portion of the subscription value by: 
determining an annual cost of a subscription of the user; 
dividing the annual cost by a specified repeated time interval in a year; 
determining a number of times the time interval repeats between the booking date and the travel date; and 
computing the amortized value as a function of the divided annual cost and the determined number of times.
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 11 recites the following limitations:
The computer-implemented method of claim 1, wherein: 
the subscription value is computed as a function of an amount paid for the token and a subscription duration associated with the token; 
the booking date is a current date on which the searching step, the selecting step, and the generating step are performed; and 
the subscription value comprises an accumulated value portion and an amortized value portion.
Claim 11 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
 This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 14 recites the following limitations:
The computer-implemented method of claim 1, wherein the user is a first user, the specified period of time is a first period of time, further comprising: 
computing a minimum travel value for a second user and a maximum purchase amount for the second user; 
receiving a request from the second user to reserve a second travel service having a third cost that exceeds the minimum travel value for the second user and a fourth cost that is less than the maximum purchase amount of the second user; and 
preventing the second user from reserving a third travel service for a second period of time of a travel end date of the second travel service.
Claim 14 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.

Claim 15 recites the following limitations:
The computer-implemented method of claim 14, further comprising enabling the first user to reserve the another travel service after the first period of time elapses and enabling the second user to reserve the third travel service after the second period of time elapses.
Claim 15 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 16 recites the following limitations:
The computer-implemented method of claim 1, further comprising: 
receiving a user selection of a visual representation via …; and 
reserving the travel service for the user associated with the selected visual representation.
Claim 16 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 16 recites one additional element – “a graphical user interface”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 17 recites the following limitations:
The computer-implemented method of claim 1, further comprising: 
applying … to associate the user with a classification, wherein … is trained to establish a relationship between user travel activity and user classification; and 
selecting a subset of candidate travel services by filtering candidate travel services based on the classification of the user.
Claim 17 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 17 recites one additional element – “machine learning technique”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The level of breath of the machine learning recited in the claim prevents the claim from being integrated into a practical application. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 18 recites the following limitations:
The computer-implemented method of claim 17, wherein a first user classification indicates user activity with a subscription service that exceeds a threshold amount and a second user classification indicates user activity with the subscription service that is less than the threshold amount, further comprising: 
generating individualized travel service lists for the user based on travel behaviors, geographical location, demographics, or a margin target for the user; and 
enabling the user to interact with … to sort travel services based on a predicted likelihood that the user will reserve the travel services using a preference technique or a recommendation technique.
Claim 18 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 18 recites one additional element – “a graphical user interface”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not MPEP 2106.05(f)). 
Step 2B: Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 19 recites the following limitations:
A system comprising: …; and … to perform operations comprising: 
receiving travel information with a travel date for a user; 
computing a subscription value as a function of a booking date and the travel date;  
Atty. Dkt. No. 5304.003US150determining a minimum travel value and a maximum purchase amount based on the computed subscription value; 
receiving a request from the user to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount; 
identifying a travel end date for the given travel service; and 
preventing the user from reserving another travel service for a specified period of time of the travel end date.
Step 2A, Prong 1: The limitations for Claim 19 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, computing, determining, identifying, and preventing the user from reserving another travel service are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 18 recites additional elements – “a memory that stores instructions” and “one or more processors on a server configured by the instructions”. The claim as a whole merely describes how to generally “apply” the concept of receiving, computing, determining, identifying, and preventing the user from reserving another travel service by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for providing a subscription travel service. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
 Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 20 recites the following limitations:
A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: 
receiving travel information with a travel date for a user; 
computing a subscription value as a function of a booking date and the travel date; 
determining a minimum travel value and a maximum purchase amount based on the computed subscription value; 
receiving a request from the user to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount; 
identifying a travel end date for the given travel service; and 
preventing the user from reserving another travel service for a specified period of time of the travel end date. 
Claim 20 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, computing, determining, identifying, and preventing the user from reserving another travel service are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 20 recites additional elements – “a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations” and “a travel services system”. The claim as a whole merely describes how to generally “apply” the concept of receiving, computing, determining, identifying, and preventing the user from reserving another travel service by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for providing a subscription travel service. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
 Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZAKRI et al. (US PG Pub. No. 2018/0225595 A1; hereinafter "ZAKRI") in view of Whitsett et al. (US PG Pub. No. 2009/0216633 A1; hereinafter "Whitsett") and Unnerstall; Richard (US PG Pub. No. 2020/0027036 A1; hereinafter "Unnerstall").
Regarding Claim 1, ZAKRI teaches a computer-implemented method comprising: receiving, by one or more processors, travel information with a travel date for a user (See “A travel organizing engine 110a sorts and organizes travel data received at the travel database center 110. Travel data includes, but is not limited to data from each travel service transaction such as the date, … of each transaction, ... Travel data can be received from travel service buyers, travel service sellers, travel agencies, travel service providers, and security government agencies, via system server 150.” in Paragraph [0037]); computing, by the one or more processors, a subscription value as a function of a booking date and the travel date (See “In step S67, a travel transaction agreement between the first subscription server 610 and the second subscription server 650 for the travel transaction is completed, via the travel server 630. The travel transaction agreement can include, but is not limited to price…” in Paragraph [0073] wherein in the “price” is considered to be the “subscription value” and “The airline ticket can be listed at a lower price than its original price along with specific terms. For example, the list price can be dynamically associated with time, such 
ZAKRI does not explicitly teach; however, Whitsett teaches determining, by the one or more processors, a minimum travel value and a maximum purchase amount based on the computed subscription value; receiving a request from the user to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount (See “As shown in FIG. 42, a field 4210 is provided for receiving an entry by the user of a desired target price for a selected category of travel products. The host computer 12 can interrogate of one or more of the reservation systems 16 to determine various groups of travel options (i.e., a "TotalTrip package") that match the selected categories of options. Further, the host computer 12 can determine what additional options from the Wishlist can be included in a proposed itinerary without exceeding the user's target price for the combination of options.” in Paragraph [0117] and “In another embodiment, a "Good Better Best" tool can be used in connection with the Wishlist. The "Good Better Best" tool offers a good, better, and best ranking of travel packages to the user for trips based on options saved in the Wishlist. For example, the host computer 12 can determine three (or any other number of) different packages that are based on different price categories, each package including some or all of the options saved in the Wishlist. The lowest priced package can be identified as the "good" package, the ; identifying a travel end date for the given travel service (See “The display 200 of FIG. 44 showing the Wishlist can also include one or more fields for entering travel preference information to perform a search for travel plans that include one or more of the travel products of the Wishlist. For example, the user can enter the start and end dates for a hotel stay or other travel product in the corresponding "Check-in" and "Check-out" fields 4440, 4442, either by typing the dates in the fields or by selecting the associated calendar buttons to access a graphic representation of a calendar and selecting the desired dates on the calendar.” in Paragraph [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI to include determining a minimum travel value and a maximum purchase amount based on the computed subscription value, receiving a request from the user to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount, and identifying a travel end date for the given travel service, as taught by Whitsett since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
ZAKRI in view of Whitsett does not explicitly teach; however, Unnerstall teaches preventing the user from reserving another travel service for a specified period of time of the travel end date (See “…the computer system 12 may suspend or otherwise limit a user's ability to make additional reservation requests when the user fails to use a room … pursuant to previous reservations.” in Paragraph [0051] and “An organization may also implement different reservation rights policies for different rooms or devices. For example, reservations for heavily-used and highly-desired conference rooms may be available only to users with no reservation violations in the last year, whereas reservations for infrequently-used projectors or other devices may be available to any users with no reservation violations in the last 5 days.” in Paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include preventing the user from reserving another travel service for a specified period of time of the travel end date, as taught by Unnerstall, in order to allow travel service providers (e.g., hotel) to efficiently manage the room occupancy throughout the day. 
Regarding Claim 2, ZAKRI in view of Whitsett and Unnerstall teaches all the limitations of Claim 1 as described above. ZAKRI does not explicitly teach; however, Whitsett teaches searching, by the one or more processors, a list of travel services that are available on the travel date to identify candidate travel services each having a first cost that exceeds the minimum travel value (See “As shown in FIG. 42, a field 4210 is provided for receiving an entry by the user of a desired target price for a selected category of travel products. The host computer 12 can interrogate of one or more of the reservation systems 16 to determine various groups of travel options (i.e., a "TotalTrip package") that match the selected categories of options. Further, the ; selecting, by the one or more processors, a subset of the candidate travel services that each have a second cost that is less than the maximum purchase amount (See “As shown in FIG. 42, a field 4210 is provided for receiving an entry by the user of a desired target price for a selected category of travel products. The host computer 12 can interrogate of one or more of the reservation systems 16 to determine various groups of travel options (i.e., a "TotalTrip package") that match the selected categories of options. Further, the host computer 12 can determine what additional options from the Wishlist can be included in a proposed itinerary without exceeding the user's target price for the combination of options.” in Paragraph [0117]); and generating, by the one or more processors, for display in a graphical user interface to the user, one or more interactive visual representations of the selected subset of the candidate travel services (See Fig. 45 for an example of a graphical user interface including one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI to include searching a list of travel services that are available on the travel date to identify candidate travel services each having a first cost that exceeds the minimum travel value, selecting a subset of the candidate travel services that each have a second cost that is less than the maximum purchase amount, and generating for display in a graphical user interface to the user described above, as taught by Whitsett
Regarding Claim 3, ZAKRI in view of Whitsett and Unnerstall teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett does not explicitly teach; however, Unnerstall teaches wherein the specified period of time is at least one day (See “An organization may also implement different reservation rights policies for different rooms or devices. For example, reservations for heavily-used and highly-desired conference rooms may be available only to users with no reservation violations in the last year, whereas reservations for infrequently-used projectors or other devices may be available to any users with no reservation violations in the last 5 days.” in Paragraph [0010] and “The present embodiments may relate to, inter alia, computer-implemented methods, computer systems, and computer software on computer-readable media for scheduling and managing reservations of conference rooms and other rooms and devices. As used herein, the terms “room” or “rooms” encompass …, hotel rooms, …, or any other room, space, or area which typically must be reserved before it can be used.” in Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include wherein the specified period of time is at least one day, as taught by Unnerstall, in order to allow travel service providers (e.g., hotel) to efficiently manage the room occupancy. 
Regarding Claim 12, ZAKRI in view of Whitsett and Unnerstall teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett does not explicitly teach; however, Unnerstall teaches wherein the specified period of time is based on a user profile or is computed based on an attribute of the given travel service 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include wherein the specified period of time is based on a user profile or is computed based on an attribute of the given travel service, as taught by Unnerstall
Regarding Claim 13, ZAKRI in view of Whitsett and Unnerstall teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett does not explicitly teach; however, Unnerstall teaches wherein the specified period of time for a first user is different from the specified period of time for a second user (See “The computer system may also modify future reservation rights of users pursuant to customizable rule settings. For example, the computer system may suspend or otherwise limit a user's ability to make additional reservations when the user fails to use a room or device pursuant to a previous reservation. For example, reservations for heavily-used and highly-desired conference rooms may be available only to users with no reservation violations in the last year, whereas reservations for infrequently-used projectors or other devices may be available to any users with no reservation violations in the last 5 days. Similarly, an organization may implement different future reservation rights policies for different users. For example, future reservation rights of executives may be cancelled or suspended for short times when they have multiple reservation violations, whereas future reservation rights of part-time independent contractors may be cancelled or suspended for longer times when they have fewer reservation violations.” in Paragraph [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include wherein the specified period of time is at least one day, as taught by Unnerstall
Regarding Claim 14, ZAKRI in view of Whitsett and Unnerstall teaches all the limitations of Claim 1 as described above. ZAKRI teaches wherein the user is a first user (“a buyer” such as in Paragraph [0040] is considered to be “a first user”), the specified period of time is a first period of time (specified period of time such as “last year” and “5 days” in Paragraph [0010] is considered to be the “first period of time). 
ZAKRI does not explicitly teach; however, Whitsett teaches computing a minimum travel value for a second user and a maximum purchase amount for the second user; receiving a request from the second user to reserve a second travel service having a third cost that exceeds the minimum travel value for the second user and a fourth cost that is less than the maximum purchase amount of the second user (See “As shown in FIG. 42, a field 4210 is provided for receiving an entry by the user of a desired target price for a selected category of travel products. The host computer 12 can interrogate of one or more of the reservation systems 16 to determine various groups of travel options (i.e., a "TotalTrip package") that match the selected categories of options. Further, the host computer 12 can determine what additional options from the Wishlist can be included in a proposed itinerary without exceeding the user's target price for the combination of options.” in Paragraph [0117] and “In another embodiment, a "Good Better Best" tool can be used in connection with the Wishlist. The "Good Better Best" tool offers a good, better, and best ranking of travel packages to the user for trips based on options saved in the Wishlist. For example, the host computer 12 can determine three (or any other number of) different packages that are based on different price categories, each package including some or all of the options saved in the Wishlist. The lowest priced package can be identified as the "good" package, the ; identifying a travel end date for the given travel service (See “The display 200 of FIG. 44 showing the Wishlist can also include one or more fields for entering travel preference information to perform a search for travel plans that include one or more of the travel products of the Wishlist. For example, the user can enter the start and end dates for a hotel stay or other travel product in the corresponding "Check-in" and "Check-out" fields 4440, 4442, either by typing the dates in the fields or by selecting the associated calendar buttons to access a graphic representation of a calendar and selecting the desired dates on the calendar.” in Paragraph [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI to include determining a minimum travel value and a maximum purchase amount based on the computed subscription value, receiving a request from the user to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount, and identifying a travel end date for the given travel service, as taught by Whitsett since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
ZAKRI in view of Whitsett does not explicitly teach; however, Unnerstall teaches preventing the second user from reserving a third travel service for a second period of time of a travel end date of the second travel service (See “…the computer system 12 may suspend or otherwise limit a user's ability to make additional reservation requests when the user fails to use a room … pursuant to previous reservations.” in Paragraph [0051] and “An organization may also implement different reservation rights policies for different rooms or devices. For example, reservations for heavily-used and highly-desired conference rooms may be available only to users with no reservation violations in the last year, whereas reservations for infrequently-used projectors or other devices may be available to any users with no reservation violations in the last 5 days.” in Paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include preventing the user from reserving another travel service for a specified period of time of the travel end date, as taught by Unnerstall, in order to allow travel service providers (e.g., hotel) to efficiently manage the room occupancy throughout the day.
Regarding Claim 15, ZAKRI in view of Whitsett and Unnerstall teaches all the limitations of Claims 1 and 14 as described above. ZAKRI in view of Whitsett does not explicitly teach; however, Unnerstall teaches enabling the first user to reserve the another travel service after the first period of time elapses and enabling the second user to reserve the third travel service after the second period of time elapses (See “The computer system may also modify future reservation rights of users pursuant to customizable rule settings. For example, the computer system may suspend or otherwise limit a user's ability to make additional reservations when the user fails to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include preventing the user from reserving another travel service for a specified period of time of the travel end date, as taught by Unnerstall, in order to allow travel service providers (e.g., hotel) to efficiently manage the room occupancy throughout the day.
Regarding Claim 16, ZAKRI in view of Whitsett and Unnerstall teaches all the limitations of Claim 1 as described above. ZAKRI also teaches receiving a user selection of the visual representation via the graphical user interface; and reserving the travel service for the user associated with the selected visual representation (See “After login information is received and subscriber profile preferences have been retrieved, multiple travel service transactions are searched, via the travel search engine 640. The resulting choices are displayed in image 720, such as 
Claim 19 is system claim corresponding to method Claim 1. All of the limitations in Claim 19 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 19 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. Additionally, ZAKRI teaches a system comprising: a memory that stores instructions; and one or more processors on a server configured by the instructions to perform operations comprising (See “Processor 1001” and “Memory 1002” in Fig. 9 and Paragraphs [0096] and [0200]).
Claim 20 is a product claim corresponding to method Claim 1. All of the limitations in Claim 20 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 20 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. Additionally, ZAKRI teaches a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising (See Paragraph [0189]).
Claims 4, 8-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ZAKRI in view of Whitsett, Unnerstall, and Rowley et al. (US PG Pub. No. 2018/0053264 A1; hereinafter "Rowley").
Regarding Claim 4, ZAKRI in view of Whitsett and Unnerstall teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett and Unnerstall does not explicitly teach; however, Rowley teaches wherein the subscription value comprises an accumulated value portion and an amortized value portion (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; …; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett and Unnerstall to include the subscription value that comprises an accumulated value portion and an amortized value portion, as Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 8, ZAKRI in view of Whitsett, Unnerstall, and Rowley teaches all the limitations of Claims 1 and 4 as described above. ZAKRI in view of Whitsett and Unnerstall does not explicitly teach; however, Rowley teaches wherein the minimum travel value is determined based on a percentage of the accumulated value portion (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; …; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett and Unnerstall to include wherein the minimum travel value is determined based on a percentage of the accumulated value portion, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley
Regarding Claim 9, ZAKRI in view of Whitsett, Unnerstall, and Rowley teaches all the limitations of Claims 1 and 4 as described above. ZAKRI in view of Whitsett and Unnerstall does not explicitly teach; however, Rowley teaches wherein the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; …; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett and Unnerstall to include wherein the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 10, ZAKRI in view of Whitsett, Unnerstall, and Rowley teaches all the limitations of Claims 1, 4, and 9 as described above. ZAKRI in view of Whitsett and Unnerstall does not explicitly teach; however, Rowley teaches wherein the maximum purchase amount is determined based on an adjusted average of the amortized value portion and the accumulated value portion (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; …; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006] and “Alternatively, the system can determine an MPR based on a yield group, and then make a decision to adjust it based on factors including this member's CLV and/or FLV.” in Paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett and Unnerstall to include wherein the maximum purchase amount is determined based on an adjusted average of the amortized value portion and the accumulated value portion, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 11, ZAKRI in view of Whitsett, Unnerstall, and Rowley teaches all the limitations of Claims 1, 4, 9, and 10 as described above. ZAKRI in view  Whitsett and Unnerstall does not explicitly teach; however, Rowley teaches wherein the adjusted average is adjusted based on an expected margin value, wherein the expected margin value is positive or negative, and wherein the expected margin value is computed based on at least one of a length of time between the booking date and the travel date or a type of travel service (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; iv) computing an MPR using a yield engine which considers all or a subset of net cost, FMV, CLV, FLV, and a set of business rules; …; xii) a yield management and margin management system for algorithmically allocating a portion of the available margin for a transaction to the member relationship to drive future engagement; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006], “Just as the yield engine computes the available margin and MPR for each transaction, influenced by CLV and/or FLV, each completed transaction can affect lifetime values going forward. Indeed, some transactions are benign (no profit), but can still affect (or not affect) lifetime values. For example, the system may increase future lifetime value when a member opens an email or books a flight, even though those events may be revenue neutral. As such, the yield 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett and Unnerstall to include wherein the adjusted average is adjusted based on an expected margin value and the expected margin value described above, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 17, ZAKRI in view of Whitsett and Unnerstall teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett and Unnerstall does not explicitly teach; however, Rowley teaches applying a machine learning technique to associate the user with a classification, wherein the machine learning technique is trained to establish a relationship between user travel activity and user classification; and selecting a subset of candidate travel services by filtering candidate travel services based on the classification of the user (See “The system seeks to optimize long term revenue for each member through the use of yield management and margin management techniques. In this regard, predictive analytics may be applied to the member's engagement activities to induce the member to upgrade or take other actions to increase lifetime value. Lifetime value information is fed back into the system and used to: i) affect future transactions (e.g., influence future MPR values); and ii) fine tune targeted sales pitches to the member. For example, if the system determines that a member desires a European cruise, the system will avoid pitching a Mexican Riviera cruise. Relevant member preferences may be derived or inferred from emails opened and not opened by the member; a member's search and navigation activities; measured group behavior metrics (tracking customer segmentation, socio-demographic learning and modeling); purchases of rooms form large hotel chains vs independent boutiques; and tendency to open discounted travel offers, while ignoring destination oriented offers. The system may use machine learning to identify, characterize, and weight these and other factors and apply the machine learning to fine tune customized marketing pitches.” in Paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett and Unnerstall to include applying a machine learning technique to associate the user with a classification, wherein the machine learning technique is trained to establish a relationship between user travel activity and user classification; and selecting a subset of candidate travel services by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 18, ZAKRI in view of Whitsett, Unnerstall, and Rowley teaches all the limitations of Claims 1 and 17 as described above. ZAKRI in view of Whitsett and Unnerstall does not explicitly teach; however, Rowley teaches wherein a first user classification indicates user activity with a subscription service that exceeds a threshold amount and a second user classification indicates user activity with the subscription service that is less than the threshold amount (See “Another component involves using individual member preferences in combination with aggregate preference data for the group to which the member belongs to customize marketing efforts directed at the member. In order to measure the effectiveness of these approaches, the system tracks current and future lifetime value metrics for each member using a multi-variable algorithm implemented in a data fabric.” in Paragraph [0046] and “Key lifetime value metrics include: …; positive events such as opening [a]n email and negative events such as not opening an email or otherwise not engaging with the system for a period of time (e.g., six months);” in Paragraph [0049] wherein the member who has “positive events” is considered to be the “user activity with a subscription service that exceeds a threshold amount” and the member who has “negative events” is considered to be the “user activity with the subscription service that is less than the threshold amount”), further comprising: generating individualized travel service lists for the user based on travel behaviors, geographical location, demographics, or a margin target for the user (See “The prioritization module refers ; and enabling the user to interact with a graphical user interface to sort travel services based on a predicted likelihood that the user will reserve the travel services using a preference technique or a recommendation technique (See “The system seeks to optimize long term revenue for each member through the use of yield management and margin management techniques. In this regard, predictive analytics may be applied to the member's engagement activities to induce the member to upgrade or take other actions to increase lifetime value. Lifetime value information is fed back into the system and used to: i) affect future transactions (e.g., influence future MPR values); and ii) fine tune targeted sales pitches to the member. For example, if the system determines that a member desires a European cruise, the system will avoid pitching a Mexican Riviera cruise.” in Paragraph [0052], “FIG. 4 is a screen shot 400 illustrating exemplary search results including available hotel room profiles 402, 404, and 406, each depicting a market rate (FMV) 408, putatively applied savings credits 410, and a resulting member preferred rate (MPR) 412.” in Paragraph [0083], and Fig. 4 showing an example of a graphical user interface that enables the user to sort travel services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription ZAKRI in view of Whitsett and Unnerstall to include generating individualized travel service lists and enabling the user to interact with a graphical user interface to sort travel services described above, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over ZAKRI in view of Whitsett, Unnerstall, Rowley, and Marcken; Carl (US PG Pub. No. 2008/0167887 A1; hereinafter "Marcken").
Regarding Claim 5, ZAKRI in view of Whitsett, Unnerstall, and Rowley teaches all the limitations of Claim 4 as described above. Although Rowley teaches the “computing accumulated value portion of the subscription value” as described above in Claim 4, ZAKRI in view of Whitsett, Unnerstall, and Rowley does not explicitly teach determining a time interval between the booking date and the travel date and accumulating the subscription value over the determined time interval. However, Marcken teaches determining a time interval between the booking date and the travel date; and accumulating the subscription value over the determined time interval (See “At some time, a cache TPS loaded with old data d2 is updated with new data d1, and the verification TPS has not been updated and still has old data d2 in effect. At this time, the caching system 11 annotates (166) pricing solutions received from the cache TPS with timestamp d1 and stores these pricing solutions in the cache database 28.” in Paragraph [0112] and “When the booking system of a provider receives (148) a request to book a ticket in time period X+I to X+2I, it determines (150) whether the one or more of a seat, fare, or rule is stale. Upon determining (150) that a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett, Unnerstall, and Rowley to include determining a time interval between the booking date and the travel date and accumulating the subscription value over the determined time interval, as taught by Marcken since the claimed invention is merely a combination old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
Regarding Claim 6, ZAKRI in view of Whitsett, Unnerstall, Rowley, and Marcken teaches all the limitations of Claims 1, 4, and 5 as described above. ZAKRI in view of Whitsett, Unnerstall, and Rowley does not explicitly teach; however, Marcken teaches determining a number of months between the booking date and the travel date, wherein the subscription value is computed as a function of an estimated monthly subscription cost associated with the subscription of the user and the number of months (See “Users may purchase a subscription that grants unlimited access to one or more of the foregoing notification services over a period of time (e.g., a month, or a year) rather than paying a separate fee for each time they use one of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett, Unnerstall, and Rowley to include determining a number of months between the booking date and the travel date, wherein the subscription value is computed as a function of an estimated monthly subscription cost associated with the subscription of the user and the number of months, as taught by Marcken since the claimed invention is merely a combination old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
Regarding Claim 7, ZAKRI in view of Whitsett, Unnerstall, Rowley, and Marcken teaches all the limitations of Claims 1, 4, and 5 as described above. ZAKRI in view of Whitsett and Unnerstall does not explicitly teach; however, Rowley teaches computing the amortized value portion of the subscription value by: determining an annual cost of a subscription of the user; dividing the annual cost by a specified repeated time interval in a year; determining a number of times the time interval repeats between the booking date and the travel date; and computing the amortized value as a function of the divided annual cost and the determined number of times (See “Key lifetime value metrics include: member acquisition costs; …; paying a subscription fee; …; membership renewal; …; number of transactions, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett and Unnerstall to include computing the amortized value portion of the subscription value by: determining an estimated annual cost of a subscription of the user; dividing the annual cost by a specified repeated time interval in a year; determining a number of times the time interval repeats between the Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saint-Just (US 20150371155 A1) teaches a method, computer program, and system for automating the planning, reserving, and purchasing of travel accommodations based on calendar events of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/25/2022